If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     February 1, 2022
               Plaintiff-Appellee,

v                                                                    No. 349072
                                                                     Lenawee Circuit Court
TERRY LESTER BUNDY,                                                  LC No. 18-018845-FC

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and STEPHENS and CAMERON, JJ.

STEPHENS, J. (dissenting).

        I respectfully dissent from the majority and would reverse defendant’s convictions and
remand for a new trial. I agree with the majority’s recitation of the relevant facts and many of its
legal conclusions. I disagree, however, with the majority’s conclusions related to the admissibility
of an expert witness’s testimony and several of defendant’s claims for ineffective assistance of
counsel, and believe those claims warrant a new trial.

     I. INEFFECTIVE ASSISTANCE OF COUNSEL WITH RESPECT TO DETECTIVE
                            HORAN’S TESTIMONY

        I agree with the majority’s rejection of defendant’s argument that trial counsel was
ineffective for failing to object to Michigan State Police Detective Sergeant Nathan Horan’s
references to defendant’s participation in sex therapy, defendant’s credibility, and comments that
vouched for AB. I depart, however, from the majority opinion with respect to trial counsel’s failure
to object to Detective Horan’s testimony suggesting defendant previously committed some type of
sexual offense.

         The majority asserts that as long as the other-acts evidence was not offered for propensity
purposes, it does not violate MRE 404(b) and, therefore, defendant has failed to demonstrate that
trial counsel’s conduct fell below an objective standard of reasonableness. People v Trakhtenberg,
493 Mich 38, 51-52; 826 NW2d 136 (2012). But there can be no strategic reason for trial counsel’s
failure to object to this testimony, and there is a reasonable probability the testimony affected the
outcome of the trial. Defendant’s trial concerned a sexual offense, and multiple references were
made to this previous conviction or accusation. Presenting testimony to the jury that defendant


                                                -1-
was previously convicted or accused of a sexual offense was likely to draw serious attention to
defendant’s detriment. Thus, I would conclude that trial counsel’s failure to object fell below an
objective level of reasonableness. Typically, a person charged with a sexual offense would not
want the jury to know about a past sexual assault conviction or accusation because of the danger
that the jury would conclude that the person was guilty because he had committed, or was accused
of committing, a like offense in the past. See MRE 404(b)(1). Although Detective Horan never
explicitly stated that defendant had a prior conviction involving, or was accused of, a sexual
offense, the jury could infer from Detective Horan’s testimony that there was one. To allow these
references to go without any objection and without any request for a limiting instruction falls below
an objective level of reasonableness.

        There was also a reasonable probability that trial counsel’s deficient performance affected
the outcome of the trial. Trakhtenberg, 493 Mich at 51. Although the prosecution’s case was
strong with AB’s testimony and defendant’s admissions that he inappropriately touched AB, it is
probable that, without any instruction regarding how defendant’s past could be utilized, the jury
could have used defendant’s past as a nudge to find AB credible. Accordingly, there is a
reasonable probability that trial counsel’s failure to object or request a limiting instruction affected
the outcome of defendant’s trial, necessitating a new trial.

                           II. TESTIMONY OF DR. PARKIN-JOSEPH

                                         A. WITNESS LIST

        With respect to the testimony of Dr. Carla Parkin-Joseph, the majority concludes that
although allowing the prosecution to amend its witness list and add Dr. Parkin-Joseph as a witness
just days before trial was plainly erroneous, reversal is not warranted because defendant cannot
show the failure to object to the amended witness list affected the outcome of the trial. I agree that
allowing the prosecution to amend its witness list to add Dr. Parkin-Joseph as a witness was plainly
erroneous. I believe, however, that the error warrants reversal.

        I am unable to say that the addition of Dr. Parkin-Joseph’s testimony had no reasonable
effect on the outcome of defendant’s trial. Dr. Parkin-Joseph initially offered testimony that AB
was sexually assaulted—regardless of a lack of signs of trauma—and acknowledged that she
arrived at her opinion based on information from AB’s mother, which, in turn, was based upon
AB’s report. Dr. Parkin-Joseph told the jury that 95% to 96% of the time, children did not exhibit
any signs of trauma after being sexually abused. And critically, Dr. Parkin-Joseph admitted that,
had she discounted the information from AB’s mother, her diagnosis of sexual assault was
“inconclusive.” Cloaked in her expert imprimatur, however, Dr. Parkin-Joseph provided the jury
with this inadmissible testimony. As our Supreme Court recognized in People v Beckley, 434
Mich 691, 722; 456 NW2d 391 (1990), “[t]o a jury recognizing the awesome dilemma of whom
to believe, an expert will often represent the only seemingly objective source, offering it a much
sought-after hook on which to hang its hat.” Thus, I believe reversal is warranted.

                                            B. MRE 702

       The majority also concludes that the admission of Dr. Parkin-Joseph’s testimony regarding
her diagnosis of sexual assault was not plainly erroneous. I respectfully disagree and believe the



                                                  -2-
plain error in admitting Dr. Parkin-Joseph’s diagnosis of sexual assault affected the outcome of
defendant’s trial.

        As the majority notes, Dr. Parkin-Joseph testified as an expert in the area of pediatric sexual
assault medicine and child development. MRE 702 provides:

                If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the product
       of reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.

         When conducting her examination of AB, Dr. Parkin-Joseph found no bruising, no
irritation, and no signs of trauma; Dr. Parkin-Joseph’s internal examination of AB was
“completely normal.” Dr. Parkin-Joseph indicated that based on the examination alone, she could
not exclude the possibility that a sexual assault had happened. Nevertheless, Dr. Parkin-Joseph,
based solely on reports from AB’s mother, testified that her medical diagnosis was that AB had
been sexually abused. Dr. Parkin-Joseph (1) explicitly stated, “[D]iagnosis was physical—or,
sorry, sexual abuse”; and (2) stated that “[w]ith [AB’s] disclosure [to her mother], it would be
consistent with the diagnosis of child sexual abuse.”

        Dr. Parkin-Joseph explained that her “diagnosis” was not based on any of her objective
findings and instead was based solely on the reports from AB’s mother. Essentially, Dr. Parkin-
Joseph’s testimony could be viewed as saying, “Because AB’s mother said it happened, I too am
saying it happened.” This type of testimony is inadmissible. MRE 704 provides that “[t]estimony
in the form of an opinion or inference otherwise admissible is not objectionable because it
embraces an ultimate issue to be decided by the trier of fact.” Our Supreme Court has repeatedly
held, however, that “an examining physician cannot give an opinion on whether a complainant had
been sexually assaulted if the conclusion [is] nothing more than the doctor’s opinion that the victim
had told the truth.” People v Thorpe, 504 Mich 230, 255; 934 NW2d 693 (2019) (quotation marks
and citation omitted; alteration in original). An examining physician’s testimony is objectionable
if, absent evidence qualifying her as an expert in assessing credibility, “[her] opinion was based
solely on what the victim had told [her].” People v Smith, 425 Mich 98, 109; 387 NW2d 814
(1986). This is because the physician’s testimony lacks a “reliable foundation,” and jurors are just
as qualified to evaluate the complainant’s credibility. Id. Even so, “an examining physician, if
qualified by experience and training relative to treatment of sexual assault complainants, can opine
with respect to whether a complainant had been sexually assaulted when the opinion is based on
physical findings and the complainant’s medical history.” Thorpe, 504 Mich at 255.

        As the majority notes, our Supreme Court in Smith held that an expert’s testimony “that
the complainant had been sexually assaulted” was inadmissible because the expert’s testimony
was not based on “any findings within the realm of his medical capabilities or expertise as an
obstetrician/gynecologist, but, rather, on the emotional state of, and the history given by, the
complainant.” Smith, 425 Mich at 112. The Court explained that the doctor’s “opinion was merely
an inadmissible lay witness’ opinion on the believability of the complainant’s story.” Id. at 113,


                                                 -3-
citing MRE 701. Here, Dr. Parkin-Joseph’s opinion was based on even less—she relied only on
the account of AB’s mother regarding what AB had told her. Thus, Dr. Parkin-Joseph’s diagnosis
was based on the believability of AB’s mother, who, in turn, had no personal knowledge of what
happened to AB.

         Dr. Parkin-Joseph’s medical diagnosis of sexual abuse, and her testimony that AB’s
“disclosure” to her mother was “consistent with the diagnosis of child sexual abuse,” “clearly falls
within Smith’s holding that an examining physician cannot give an opinion on whether a
complainant had been sexually assaulted if the ‘conclusion [is] nothing more than the doctor’s
opinion that the victim had told the truth.’ ” Thorpe, 504 Mich at 262, quoting Smith, 425 Mich
at 109. Dr. Parkin-Joseph’s opinion is objectionable, and constitutes improper vouching, because
it is based solely on AB’s account of what happened, which was relayed to Dr. Parkin-Joseph by
AB’s mother. “Such testimony is not permissible because a ‘jury [is] in just as good a position to
evaluate the victim’s testimony as’ the doctor.” Thorpe, 504 Mich at 262, quoting Smith, 425
Mich at 109.

        The majority notes Dr. Parkin-Joseph’s acknowledgment that “AB’s allegation of sexual
assault was not proven or disproven by the medical exam but, nevertheless, the child’s disclosure
could still be consistent with child sexual abuse,” and believes that these were “isolated answers”
that although “awkward and confusing, they were not inadmissible.” But Dr. Parkin-Joseph’s
testimony is contrary to this Court’s decision in People v Del Cid, 331 Mich App 532; 953 NW2d
440 (2020). There, this Court held that “an examining physician’s testimony diagnosing a child-
complainant with ‘possible sexual abuse’ is inadmissible without corroborating physical
evidence . . . .” This Court explained:

       [W]hen there are no physical findings, a physician may not testify that the
       complainant suffered “possible pediatric sexual abuse” or other phrases indicating
       a conclusion as to the likelihood that such abuse actually occurred. At the same
       time, however, a medical expert may offer the opinion that a lack of physical
       findings does not affirmatively establish that no abuse occurred. [Id. at 548 n 7
       (emphasis).]

See also id. at 547 (“Harbison, Smith, and the cases on which they relied establish a bright-line
rule that an examining physician’s opinion that a complainant was sexually abused is admissible
only if supported by physical findings.”).

        Dr. Parkin-Joseph’s testimony is contrary to Del Cid because there were no physical
findings and Dr. Parkin-Joseph used language “indicating a conclusion as to the likelihood that
such [sexual] abuse actually occurred.” Del Cid, 331 Mich App at 548 n 7. Despite her concession
that AB’s examination was “normal” and she did not see any physical injuries on AB, Dr. Parkin-
Joseph stated, in response to a question from the prosecutor about her diagnosis, that her
“[d]iagnosis was physical—or, sorry, sexual abuse.” And on cross-examination, Dr. Parkin-
Joseph stated that AB “made a disclosure of sexual abuse and her exam was normal,” which did
not “prove or disprove the possibility of sexual abuse,” but that with AB’s “disclosure [to her
mother], it would be consistent with the diagnosis of child sexual abuse.” Thus, Dr. Parkin-Joseph
stated not only that her diagnosis was sexual abuse and AB’s disclosures to her mother were
“consistent with sexual abuse,” but also that there were no physical findings. And although Del


                                                -4-
Cid notes that “a medical expert may offer the opinion that a lack of physical findings does not
affirmatively establish that no abuse occurred,” id. at 548 n 7, Dr. Parkin-Joseph’s testimony went
beyond this allowance when she explicitly stated her diagnosis was “sexual abuse” and that AB’s
disclosure was “consistent with the diagnosis of child sexual abuse.” Thus, similar to Del Cid, in
the absence of physical findings, it necessarily follows that Dr. Parkin-Joseph’s opinion was based
solely on her assessment of AB’s disclosures to her mother and opined on the likelihood that sexual
abuse occurred. See id. at 547, 548 n 7. Our Supreme Court “could not have been clearer that
such testimony is inadmissible because it invades the jury’s province to determine witness
credibility.” Id. at 547. Accordingly, I would hold that Dr. Parkin-Joseph’s testimony regarding
her medical diagnosis of sexual abuse was inadmissible.

        Accordingly, the question is whether this error affected defendant’s substantial rights, i.e.,
affected the outcome of the trial. Notably, under the plain-error standard of review in Harbison,
the Supreme Court reversed the defendant’s convictions and remanded for a new trial. Harbison,
504 Mich at 266. AB’s credibility in this case was of paramount importance. It was undisputed
that Dr. Parkin-Joseph never interviewed AB, and all of Dr. Parkin-Joseph’s information of what
allegedly happened came from AB’s mother. Because there was no way to ascertain the credibility
of AB’s statements to her mother, Dr. Parkin-Joseph’s testimony impermissibly vouched for AB’s
credibility. See Beckley, 434 Mich at 722; Del Cid, 331 Mich App at 547-548 n 6 (explaining that
when an examining physician’s opinion is based solely on a complainant’s statements, “any
diagnosis from an expert witness may be viewed by the jury as a ‘stamp of approval.’ ”) (citation
omitted). Thus, I conclude the error in admitting Dr. Parkin-Joseph’s testimony affected the
outcome of defendant’s trial.

                                          C. HEARSAY

       I agree with the majority’s conclusion that because Dr. Parkin-Joseph formed her opinion
that AB had been sexually assaulted by relying on AB’s statements to her mother, those statements
would generally be admissible under MRE 703 despite being hearsay. But because Dr. Parkin-
Joseph’s ultimate diagnosis of sexual assault is plainly inadmissible, I would conclude that AB’s
hearsay statements are also inadmissible because they no longer support an admissible opinion.
Even so, I agree with the majority’s conclusion that this error did not affect the outcome of the
proceeding.

                        D. INEFFECTIVE ASSISTANCE OF COUNSEL

       The majority concludes that trial counsel was not ineffective for failing to object to Dr.
Parkin-Joseph’s late addition to the witness list and her diagnosis of AB having been sexually
abused. I respectfully disagree with that conclusion.

        I cannot conclude that trial counsel’s failure to object to Dr. Parkin-Joseph’s late addition
to the witness list was strategic because she nonetheless testified that her physical examination of
AB found everything was normal. The expert opinion testimony that AB was sexually abused was
damning and foreclosed defendant’s innocence. An objection to the witness list would have led
to discovery of Dr. Parkin-Joseph’s proffered opinion and the exclusion thereof. The majority
asserts that had defendant objected, the prosecution would have been entitled to a good-cause
hearing, at which the trial court would determine “whether the prosecutor had a good-faith reason


                                                 -5-
to untimely file the witness list, not to inquire into the specifics of the witness’s testimony.” But
under MCL 767.40a(4), the prosecutor “may add or delete from the list of witnesses he or she
intends to call at trial at any time upon leave of the court and for good cause shown or by stipulation
of the parties.” That is, the prosecutor could add Dr. Parkin-Joseph as a witness with leave of court
and for good cause shown or by stipulation. Thus, to demonstrate good cause, the prosecutor here
would have necessarily had to explain the basis for the late addition of Dr. Parkin-Joseph to the
witness list, and would have invariably led to discovery of Dr. Parkin-Joseph’s proffered
testimony. The failure to object to the witness list was outcome determinative because it is likely
that the jury would have reached a different result with Dr. Parkin-Joseph otherwise only testifying
to a normal examination with no evidence of injury or trauma.

        The same can be said for trial counsel’s failure to object to Dr. Parkin-Joseph’s testimony
regarding her “diagnosis” of sexual assault. As discussed earlier, that testimony was clearly
inadmissible because it was based solely on the report from AB’s mother and not based on any
medical findings or analysis. There was no principled reason for trial counsel’s failure to object
to this testimony. In this context, I would conclude that trial counsel’s failure to object had a
reasonable probability of affecting the outcome of defendant’s trial. The “prestige” of Dr. Parkin-
Joseph being a medical doctor gave the jury an “objective source” of evidence upon “which to
hang its hat.” Beckley, 434 Mich at 722. The inadmissible testimony also bolstered the credibility
of AB. See Del Cid, 331 Mich App at 547-548 n 6 (noting that diagnosis from an expert witness
based solely on complainant’s statements “may be viewed by the jury as a ‘stamp of approval.’ ”)
(citation omitted). Accordingly, this particular instance of trial counsel performing ineffectively
had a reasonable probability of affecting the outcome of the trial.

                                   III. TIPTON’S TESTIMONY

        I agree with the majority’s conclusion that the prosecutor did not improperly elicit
testimony of defendant’s prior acts from defendant’s girlfriend, Stephanie Tipton. I disagree,
however, with the majority’s conclusion that trial counsel was not ineffective for failing to object
to Tipton’s testimony.

        Trial counsel’s failure to object to Tipton’s testimony, that defendant had “a prior” and
“knows that he is at risk of being pointed at for something like this,” fell below an objective level
of reasonableness. Trakhtenberg, 493 Mich at 51. I cannot find a strategic reason for trial
counsel’s failure to object to Tipton’s testimony. Typically, and as noted earlier, a person charged
with a sexual offense would not want it disclosed to the jury that he had a previous sexual assault
conviction because of the danger the jury would conclude he was guilty because he committed a
similar offense in the past. See MRE 404(b)(1). When Tipton testified that defendant had a
“prior,” which was why she was always present with him when children were around, it further
supported the logical inference that began with Detective Horan’s impermissible comments that
defendant was convicted of a prior sexual offense. Therefore, to allow these references to go
without any objection and without any request for a limiting instruction falls below an objective
level of reasonableness.

       There is also a reasonable probability that trial counsel’s deficient performance had a
reasonable probability of affecting the outcome of the trial. Trakhtenberg, 493 Mich at 51.
Although the prosecution’s case was strong with AB’s testimony and defendant’s admissions that


                                                 -6-
he inappropriately touched AB, if the jury was on the fence about believing AB, the jury—without
any instruction indicating how defendant’s past could be utilized—could have used Tipton’s
testimony (like that of Detective Horan) about defendant’s past as a nudge to find AB credible.
Thus, there was a reasonable probability that trial counsel’s failure to object and request a limiting
instruction affected the outcome of the trial, requiring a new trial.

        Accordingly, I would reverse defendant’s convictions on the basis of his ineffective-
assistance claims and remand for a new trial.1



                                                              /s/ Cynthia Diane Stephens




1
  Because I would conclude that reversal is necessary in light of the ineffective of assistance of
counsel, I need not address whether the cumulative effect of any errors warrants reversal.
Additionally, because I would remand for a new trial, defendant’s challenges to the scoring of
Offense Variables (OV) 3 and 4 of the sentencing guidelines need not be addressed. Even so, I
would caution the trial court that in scoring OV 3, it not only must find by a preponderance of the
evidence that the victim suffered an injury requiring medical attention, it must also find that the
injury was caused by defendant’s actions. MCL 777.33(1) and (3); see also People v McDonald,
293 Mich App 292, 298; 811 NW2d 507 (2011) (upholding 10 points for OV 3 because the
evidence “established that the victim suffered an infection as a consequence of the rape.”)
(emphasis added).


                                                 -7-